UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 00-7174



In Re: VINCENT EUGENE LINEBERGER,

                                                         Petitioner.



        On Petition for Writ of Mandamus.   (CA-00-103-3)


Submitted:   November 30, 2000        Decided:     December 14, 2000


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Vincent Eugene Lineberger, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Vincent Eugene Lineberger petitions this court for a writ of

mandamus directing the district court to act upon his petition

filed pursuant to 28 U.S.C. § 2241 (1994).     The district court

entered a final order on September 5, 2000, denying relief on

Lineberger’s habeas petition.   Accordingly, we grant Lineberger

leave to proceed in forma pauperis but deny the mandamus petition

as moot.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                  PETITION DENIED




                                2